DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/20/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 2-6, 8, 10-12, 14-15, and 17-25 are pending (claim set as filed on 10/20/2021).

Priority
	This application is a 371 of PCT/KR2017/007370 filed on 07/11/2017 which has foreign applications to KR 10-2016-0087474 and KR 10-2016-0087473 filed on 07/11/2016.

Withdrawal of Rejections
The response and amendments filed on 10/20/2021 are acknowledged. Any previously applied minor objections and/or minor rejections, not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formal corrections and/or amendments. For the 
Briefly, Applicant’s arguments pertaining to the Cani reference are persuasive and therefore, the previous anticipation rejection over Cani has been withdrawn. 
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Interpretation
Regarding claim 20, this wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited (MPEP 2111.04 (I))). Thus, the comparative limitation merely describes the intended effects or results. 

Claim Rejections - 35 USC §102, Anticipation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-6, 8, 10-12, 14-15, 17-21, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cutcliffe (WO 2016/070151 A1, published on 05/06/2016) - previously cited.
Cutcliffe’s general disclosure relates to methods, systems, compositions, and kits to address the need for microbiome-related treatment of health conditions and disease (see abstract & ¶ [0002]). Cutcliffe teaches “The terms treatment or treating are used interchangeably herein. These terms can refer to an approach for obtaining beneficial or desired results including but not 
Cutcliffe teaches a method of treating a metabolic disorder in a subject in need thereof, the method comprising: administering a therapeutically effective amount of a pharmaceutical composition comprising a population of isolated and purified microbe (see ¶ [0004]-[0005], [00184]). Cutcliffe teaches the pharmaceutical composition comprising a population of isolated and purified microbe, wherein at least one of said microbes comprises a microbe of Akkermansia muciniphila (see ¶ [0007], [00467]). Cutcliffe discloses the microorganisms of the invention can be produced in any suitable medium for growth, some non-limiting examples include: RCM, GYT, BHI (i.e. mucin-free medium as per the specification) (see ¶ [00384]). The strains disclosed herein may be included in a food or beverage product, cosmetic, or nutritional supplement (see ¶ [00392]).
Regarding degenerative brain diseases and/or metabolic disorders, Cutcliffe teaches the disorders include metabolic disorders such as obesity (associated with hypertension, high cholesterol, stroke), diabetes, or neurological disorders such as Parkinson’s disease (see ¶ [0065]-[0067], [0246], [0273]).
Regarding the pharmaceutical additives or excipients, Cutcliffe teaches the composition can include pharmaceutically-acceptable carriers and excipients (including but not limited to buffers, carbohydrates, lipids, mannitol, proteins, polypeptides or amino acids such as glycine, antioxidants, bacteriostats, chelating agents, suspending agents, thickening agents and/or preservatives), metals (e.g., iron, calcium), salts, vitamins, minerals, water, oils including those 

Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 10/20/2021 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior art of Cutcliffe because the Examiner maintains the position from the prior office action.

(2) Cutcliffe: In response to Applicant’s argument that “Cutcliffe, however, fails to teach or suggest such methods with the specificity and detail required under 35 U.S.C. § 102” and the reference additionally discloses over 50 other microbes, this argument is not persuasive because Cutcliffe at ¶ [0007] teaches “In some embodiments, this invention comprises a method of treating a metabolic disorder in a subject in need thereof, the method comprising: administering a therapeutically effective amount of a pharmaceutical composition comprising a population of isolated and purified microbe, wherein at least one of said microbes comprises a microbe with at least about 85% sequence identity to a rRNA sequence of Akkermansia muciniphilia, and a
pharmaceutically-acceptable carrier”. Therefore, this embodiment of Cutcliffe is providing sufficient specificity for anticipation purposes. Moreover, it satisfies claims 5 and 14’s consists essentially of language. 

In response to Applicant’s argument that “There is no specific teaching or suggestion in Cutcliffe that Akkermansia muciniphila may be cultured in any particular medium, much less a mucin-free medium. In fact, Cutcliffe fails to mention either mucin-containing or mucin-free medium at all.”, this argument is not persuasive because the prior office action stated that Cutliffe discloses the microorganisms of the invention can be produced in any suitable medium for growth, some non-limiting examples include: RCM, GYT, BHI (i.e. mucin-free medium as per the specification) (see ¶ [00384]). The MPEP at 2144.08 states that “Thus, the mere fact that a prior art genus contains a small number of members does not create a per se rule of obviousness. However, a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus”. Thus, a reference 


Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653